Ellison, J.
— Rebecca Barker, a married woman, was the injured party who made complaint and became-prosecuting witness in the case of State v. Isaac Shaw. On appeal to the circuit court, Shaw was discharged, and the costs were adjudged against Mrs. Barker under section 4358, Revised Statutes, 1889, from which judgment-she has appealed.
The question for decision is whether a valid judgment can be rendered against a married woman under the statute aforesaid. Our opinion is that it can. A married woman may be proceeded against civilly for her torts, and judgments (which of course include costs) against her in such cases are valid. Merrill v. City of St. Louis, 83 Mo. 244. While.that case may not be fully in point on the question before us, it is very persuasive in favor of our position. The statute makes no-exception, and as a married woman is undoubtedly a competent party to make complaint and become a prosecuting witness we think judgment should go against-her as provided by the statute. We have examined authorities cited by appellant, but do not deem them applicable, in the view we take of the question presented.
The judgment is affirmed.
All concur.